United States Court of Appeals
                                                                         Fifth Circuit
                                                                       F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                         January 28, 2004

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                               No. 03-51001
                             Summary Calendar



                           JAMES MONTANYA, JR.,

                                                        Plaintiff-Appellant,

                                    versus

         FRANK D. HOKE, Program Administrator; JANIE L. MUNIZ,
                           Law Librarian II,

                                                        Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                          USDC No. W-02-CV-325
                          --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     James     Montanya,    Jr.,    Texas    prisoner    #   593707,    filed    a

civil rights action under 42 U.S.C. § 1983 alleging that prison

officials had denied him access to the courts by confiscating

his “legal locker box.”            Citing 28 U.S.C. §§ 1915A(b)(1) and

1915(e)(2)(B)(ii),    the    district       court   dismissed   the    complaint

for failure to state a claim.         Alternatively, the district court

determined that Montanya was barred from proceeding in forma

pauperis (“IFP”) by the three-strikes provision of 28 U.S.C.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
§ 1915(g).         By moving for leave to proceed IFP, Montanya is

challenging the district court’s certification that IFP should not

be granted on appeal because his appeal is not taken in good faith.

See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

       Montanya has not made a meritorious challenge to the district

court’s denial of IFP and has not shown that he will raise a

nonfrivolous issue on appeal with respect to the district court’s

dismissal of his complaint for failure to state a claim.               See 28

U.S.C. § 1915(a)(3).         Montanya’s request for IFP status is DENIED,

and his appeal is DISMISSED as frivolous.            See Baugh, 117 F.3d at

202 & n.24; 5TH CIR. R. 42.2.

       Montanya has previously accumulated two strikes for purposes

of 28 U.S.C. § 1915(g).        See Montanya v. Easley, No. 01-50086 (5th

Cir.   May   25,    2001).     The    district   court’s   dismissal   of   his

complaint in this case for failure to state a claim and this

court’s dismissal of Montanya’s appeal each count as a “strike”

under 28 U.S.C. § 1915(g).           See Adepegba v. Hammons, 103 F.3d 383,

388 (5th Cir. 1996).          Montanya may no longer proceed IFP in any

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.       See 28 U.S.C. § 1915(g).

       MOTION TO PROCEED IN FORMA PAUPERIS DENIED; APPEAL DISMISSED;

28 U.S.C. § 1915(g) SANCTIONS IMPOSED.




                                         2